DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 102 Sato (US 6629619 – hereafter referred to as Sato)  and in the alternative,  under 35 U.S.C. 103 as being unpatentable over Sato in view of Dinh (US20110240363 – hereafter referred to as Dinh).
In regards to Claim 1, Sato discloses - A lid structure (Sato – Abstract – a waterproof structure which renders the electrical junction box waterproof and Column 1, Lines 5-11), and  comprising: a lid member (2 – Cover) configured to cover a housing part (3 – case) of a housing container (Waterproof electrical junction box – Column 2, Lines 52-54); a protrusion (11 -  hood wall) disposed near an end (Figure 3, Item 10 – Lock frame section on Figure 2, 12 – Hood wall) of a first surface (11- hood wall) of the lid member (2 – Cover), the 5first surface being located on a side of the lid member (11) that is opposed to the housing part (3 – case) when the lid member covers the housing part (See Figure 2, relationships of 3 – case and 12 – hood wall); and a jet-stream suppression part (10 – Shape of 10 provides the same function as the claimed invention) provided near the end of the first surface (10 is outermost structure of the wall and locking structure), the protrusion (11 – hood wall) is disposed between the end (12 – hood wall) and the jet-stream suppression part (10 – lock frame section), wherein the protrusion (11) is disposed in a position that is located outside the housing 10part (Protrusion- 11 is outside housing part – 3) when the lid member covers the housing part, and the protrusion includes a second surface (See Figure 4, 23 b for surface detail that matches this limitation) inclined from a direction perpendicular to the first surface toward the end of the first surface (Sloped away and perpendicular to the first surface).
Therefore, Sato anticipates the claimed invention.
Additionally, and in the alternative, if an argument may be made that Sato does not expressly teach a separate structure for the protrusion then Dinh (US20110240363)  explicitly teaches the following elements. 
 Dinh provides further detail and support of the following elements present in the prior art: a protrusion (Dinh - 120 – cable configuration element) disposed near an end (Figure 4, Item 120 – lid (104) with 120 at one end) of a first surface (104 – cover – inner surface) of the lid member (104 – Cover), the 5first surface being located on a side of the lid member (104) that is opposed to the housing part (102 - housing) when the lid member covers the housing part (See Figure 5 and the relation of 104 with respect to 102); the protrusion (120) is disposed between the end (102 - housing) and the jet-stream suppression part (106– lock frame section), wherein the protrusion (120) is disposed in a position that is located outside the housing 10part (Housing part defined as the area kept free from water between parts 110 – isolated enclosure volume and 114 – Figure 6 – in order to facilitate the flow of water away from the enclosure volume – 110- isolated enclosure volume– and Paragraph 0027) when the lid member covers the housing part (Shown in Figure 6 in the closed position), and the protrusion includes a second surface (See Figure 6 – 120 at the bottom for surface detail that matches this limitation) inclined from a direction perpendicular to the first surface toward the end of the first surface (Sloped away and perpendicular to the first surface to induce a curve in the cable that allows moisture to collect away from the enclosure volume – Paragraph 0027.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geometry of the housing of Sato with the protrusion geometry (120 – cable configuration element)  and surface features (Rounded edges of 120 – cable configuration element) of Dinh in order to advantageously improve the waterproofing of the entire assembly and shunt water away from the isolated enclosure volume.
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dinh. 
In regards to Claim 2, Sato as modified above discloses the lid structure, but does not specifically disclose a hinge element.
However, Dinh teaches: wherein 15the lid structure (Dinh – 104 - cover) is rotatably connected to the housing (102) of the housing container with a hinge part (109 – hinge elements) interposed therebetween, and the protrusion (106 and 120) is disposed near an end of the first surface opposite to the hinge part (See Figure 4 for illustration that shows these limitations where 120 – protrusion, is near the end of the first surface (Inside surface) of the cover (104) and opposite the hinge part (109) in order to allow easy access to the enclosure volume – Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure features of Sato with a hinged cover of Dinh (109, hinged to open opposite the protrusion (120) end) in order to advantageously improve the ease of access to the enclosure volume.

Claims 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Dinh in further view of Beckman (EP 2749506 – hereafter referred to as Beckman). 
In regards to Claim 3 Sato continues to disclose: wherein a finger hooking part (Sato, Lower end of item 10 – finger hooking part) is provided in the end of the first surface (10 is continuous with and connected to the first surface) and the protrusion is disposed near the finger hooking part.
Sato does not explicitly disclose the opening and closing features of the finger hooking part.
Beckman teaches a food container with a sealing structure and flaps (Beckman – Handles – 212 A-D) for both sealing the container with features to allow the gripping of the opening structure.  Similar to Sato’s original container, Beckman’s container is configured to seal something inside the container, from something outside and also require a protrusion to grip the container.  
However, Beckman specifically teaches: a finger hooking part (Beckman, 212 A-D labeled as flaps or closure flaps) being configured (222 – distal end portion) with part so that a finger is hooked (See Paragraph 0012 – describes the ability to grip when opening and closing) when the flaps thereon when a user brings the lid member into an opened state for the housing part (Paragraph 0012 –  end of paragraph: in order to allow a grip-able end portion for opening.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger hook portion of Sato with the specific features of Beckman (222 – distal end portion for gripping when opening and closing) in order to advantageously improve the ease of opening the resulting electrical closure while providing additional waterproofing through the interaction of the tab geometry with the anticipated water-stream as amplified in the specification. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akamine et al. (WO 2010147036) discloses Figures 2-4 for junction box sealing structure as well as general features relevant to the scope and structure of the claimed invention.
Baldwin et al. (US201470110144) discloses Figures 1-8 for hinge and latching details as well as general features relevant to the scope and structure of the claimed invention.
Batchelor (US 8893910) discloses Figures 1-10 for various closure arrangements as well as general features relevant to the scope and structure of the claimed invention.
Shinoda (US 20150230356) for general state of the art for electrical closures with water proof or water-resistant features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731